          Case 3:19-cr-04553-AJB Document 83 Filed 04/07/21 PageID.236 Page 1 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                  UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                             V.                                  (For Offenses Committed On or After November 1, 1987)

               ASHLEIGH L. CHAVEZ (1)                              Case Number: 3:19-cr-04553-AJB

                                                                 Michael A. Taibi
                                                                 Defendant’s Attorney
Registration Number: 91488-298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s) 1 of the Information.

☐ was found guilty on count(s)
   after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                    Count
Title & Section                 Nature of Offense                                                                  Number(s)
18 USC 371                      CONSPIRACY                                                                            1




    The defendant is sentenced as provided in pages 2 through             6         of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                                 is dismissed on the motion of the United States.


☒ Assessment: $100.00.

☒ Fine waived              ☐ Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                 April 1, 2021
                                                                 Date of Imposition of Sentence



                                                                 HONORABLE ANTHONY J. BATTAGLIA
                                                                 UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-04553-AJB Document 83 Filed 04/07/21 PageID.237 Page 2 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              ASHLEIGH L. CHAVEZ (1)                                                     Judgment - Page 2 of 6
CASE NUMBER:            3:19-cr-04553-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWELVE (12) MONTHS AND ONE (1) DAY.




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐    at                              A.M.              on
       ☐    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☒
       Prisons:
       ☒    on or before Friday, July 30, 2021.
       ☐    as notified by the United States Marshal.
       ☐    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      3:19-cr-04553-AJB
              Case 3:19-cr-04553-AJB Document 83 Filed 04/07/21 PageID.238 Page 3 of 6
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               ASHLEIGH L. CHAVEZ (1)                                                      Judgment - Page 3 of 6
   CASE NUMBER:             3:19-cr-04553-AJB

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS.



                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than
   4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk
           of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
   sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.




                                                                                                           3:19-cr-04553-AJB
             Case 3:19-cr-04553-AJB Document 83 Filed 04/07/21 PageID.239 Page 4 of 6
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  ASHLEIGH L. CHAVEZ (1)                                                                 Judgment - Page 4 of 6
 CASE NUMBER:                3:19-cr-04553-AJB



                                STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
   instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or anything
   about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
   least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
   the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must permit
   the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant knows
   someone has been convicted of a felony, they must not knowingly communicate or interact with that person without first getting
   the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
   hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
    nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
    may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation
    officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.


                                                                                                                      3:19-cr-04553-AJB
         Case 3:19-cr-04553-AJB Document 83 Filed 04/07/21 PageID.240 Page 5 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             ASHLEIGH L. CHAVEZ (1)                                                       Judgment - Page 5 of 6
CASE NUMBER:           3:19-cr-04553-AJB

                                 SPECIAL CONDITIONS OF SUPERVISION

   1. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)),
      other electronic communications or data storage devices or media, or office, to a search conducted by a United
      States probation officer. Failure to submit to a search may be grounds for revocation of release. The offender must
      warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
      conduct a search pursuant to this condition only when reasonable suspicion exists that the offender has violated a
      condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must
      be conducted at a reasonable time and in a reasonable manner.

   2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

   3. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit
      without approval of the probation officer.

   4. Provide complete disclosure of personal and business financial records to the probation officer as requested.

   5. Notify the Collections Unit, United States Attorney’s Office, of any interest in property obtained, directly or
      indirectly, including any interest obtained under any other name, or entity, including a trust, partnership or
      corporation.

   6. Notify the Collections Unit, United States Attorney’s Office, before transferring any interest in property owned,
      directly or indirectly, including any interest held or owned under any other name, or entity, including a trust,
      partnership or corporation.

   7. Not engage in employment or any profession involving fiduciary responsibilities or the solicitation of fund from
      investors or financial institutions.




                                                                                                      3:19-cr-04553-AJB
          Case 3:19-cr-04553-AJB Document 83 Filed 04/07/21 PageID.241 Page 6 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              ASHLEIGH L. CHAVEZ (1)                                                 Judgment - Page 6 of 6
CASE NUMBER:            3:19-cr-04553-AJB

                                            RESTITUTION

The defendant shall pay restitution in the amount of    $174,747.00           unto the United States of America.

Defendant is to pay restitution in the amount of $174,747.00 through the Clerk, U.S. District Court. Payment of
restitution shall be forthwith. During any period of incarceration the defendant shall pay restitution through the
Inmate Financial Responsibility Program at the rate of 50% of the defendant’s income, or $25.00 per quarter,
whichever is greater. The defendant shall pay the restitution during any period of supervised release at the rate
of $500 per month, subject to recommended adjustments by the probation officer. These payment schedules do
not foreclose the United States from exercising all legal actions, remedies, and process available to it to collect
the restitution judgment. Restitution is to be paid to the following victims, with distribution to be made first to
Lekos Electric, Inc. until paid in full, then to AmTrust North America.

 Victim                                Amount                                Address
 Lekos Electric, Inc.                  $144,747.00                           1370 Pioneer Way
                                                                             El Cajon, CA 92020

 AmTrust North America                 $30,000.00                            c/o Wesco Insurance Co.
                                                                             North America PO Box 650872
                                                                             Dallas, TX 75265
                                                                             Attn: Claims Dept. (2805445-1)

Defendant shall be jointly and severally liable to pay restitution with codefendants/co-conspirators for the
same losses. The co-defendants are Ashleigh L. Chavez (1) and Jose A. Chavez (2).

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
Attorney’s Office of any change in the defendant’s mailing or residence address, no later than thirty (30)
days after the change occurs.




                                                                                                 3:19-cr-04553-AJB
